ON REARGUMENT
Before FRUGÉ, HOOD, MILLER, DO-MENGEAUX and WATSON, JJ.
WATSON, Judge.
This appeal was reargued to a panel of five judges, pursuant to an order of the Louisiana Supreme Court. 317 So.2d 625 (La.1975).
We continue to adhere to the views expressed in our original opinion, 315 So.2d 859, and for the reasons assigned therein the judgment of the trial court is reversed and plaintiff’s petition is dismissed.
Costs insofar as provided by law are taxed against the Collector of Revenue.
Reversed.
MILLER, J., dissents and assigns written reasons and voted for rehearing and assigns reasons.
FRUGÉ, J., dissents and voted for rehearing for reasons assigned in his two dissents herein.